1 Dina L. Santos, SBN 204200
  A Professional Law Corporation
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 447-0160
  Email: defense@dinasantos.com
4

5 Attorney for:
  Celeste Pang
6
                                   IN THE UNITED STATES DISTRICT COURT
7
                                       EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-cr-00059-MCE
10
                                     Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                          ORDER TO CONTINUE CASE TO 12/13/2018 AT
12                                                        10:00 A.M.
     CELESTE PANG,
13                                   Defendant

14
                                                     STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, Cameron Desmond, and
16
     Defendant Celeste Pang, represented by Attorney Dina Santos, hereby stipulate as follows:
17
            1.      By previous order, this matter was set for status on October 11, 2018.
18
            2.      By this stipulation, defendants now move to continue the status conference until
19
     December 13, 2018, and to exclude time between October 11, 2018, and December 13, 2018, under
20
     Local Code T4. Plaintiff does not oppose this request.
21
            3.      The parties agree and stipulate, and request that the Court find the following:
22
                    a)       Counsel for defendant desire additional time to continue to review discovery,
23
            conduct investigation, and to otherwise prepare for trial. Discovery to this point consists of
24
            approximately 98 separate electronic files that contain 18 separate video/audio files of
25
            recordings, numerous excel spreadsheets, and other written discovery. Counsel for defendant
26
            believes that failure to grant the above-requested continuance would deny them the reasonable
27
            time necessary for effective preparation, taking into account the exercise of due diligence. The
28

      Stip. & Order Continuing Status Conf. & Excluding   1
      Time Periods Under Speedy Trial Act
30
 1          government does not object to the continuance. In addition to the time required to continue

 2          investigation and prepare for trial.

 3                  b)       Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of October 11, 2018, and December

 8          13, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 9          Code T4] because it results from a continuance granted by the Court at defendants request on the

10          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

11          best interest of the public and the defendants in a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16    Dated: October 9, 2018                                  MCGREGOR SCOTT
                                                              United States Attorney
17

18                                                            /s/ Cameron Desmond
                                                              CAMERON DESMOND
19                                                            Assistant United States Attorney

20
     Dated: October 9, 2018                                /s/ Dina L. Santos
21                                                         DINA L. SANTOS, ESQ.
                                                           Attorney for CELESTE PANG
22

23          IT IS SO ORDERED.
24 Dated: October 23, 2018

25

26

27

28

      Stip. & Order Continuing Status Conf. & Excluding   2
      Time Periods Under Speedy Trial Act
30
